Latimer, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
The principal opinion points out that the solicitation offenses of which the accused stands convicted  are punishable only as simple disorders, and, accordingly, a redetermination of the sentence is required. In the light of the evidence, in this record, I concur in that concept. However, it is not necessary to convene a new court for resentencing purposes. We are not faced with a situation comparable to the one confronting us in United States v Voorhees, 4 USCMA 509, 16 CMR 83, and we have previously recognized the power of a board of review to purge the error committed by a law officer in misadvis-ing the court-martial on the maximum sentence imposable. United States v Crusoe, 3 USCMA 793, 14 CMR 211. I would therefore return the record to The Judge Advocate General of the Army for reference to a board of review, which may assess an appropriate sentence. ,